                                                  1   John S. Delikanakis, Esq. (NV Bar No. 5928)
                                                      Nathan G. Kanute, Esq. (NV Bar No. 12413)
                                                  2   SNELL & WILMER L.L.P.
                                                  3   50 West Liberty Street, Suite 510
                                                      Reno, Nevada 89501-1961
                                                  4   Telephone: 775-785-5440
                                                      Facsimile: 775-785-5441
                                                  5   Email: jdelikanakis@swlaw.com
                                                             nkanute@swlaw.com
                                                  6
                                                      Attorneys for Plaintiff, HSBC Bank USA, National
                                                  7
                                                      Association as Trustee for Nomura Asset Acceptance
                                                  8   Corporation, Mortgage Pass-Through Certificates,
                                                      Series 2005-AP2
                                                  9
                                                                                   UNITED STATES DISTRICT COURT
                                                 10
                                                                                           DISTRICT OF NEVADA
                                                 11

                                                 12   HSBC BANK USA, NATIONAL
                                                      ASSOCIATION as Trustee for Nomura Asset              Case No. 3:16-cv-00467-RCJ-WGC
                                                      Acceptance Corporation, Mortgage Pass-
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13
                                                      Through Certificates, Series 2005-AP2,
                  Reno, Nevada 89501
                     LAW OFFICES




                                                 14
                      775-785-5440




                                                                             Plaintiff,                    STIPULATION AND ORDER
                          L.L.P.




                                                 15                                                        REGARDING DISMISSAL OF CASE
                                                      vs.                                                  WITH PREJUDICE
                                                 16
                                                      THUNDER PROPERTIES INC., a Nevada
                                                 17   corporation; EAGLE CANYON
                                                      ASSOCIATION, a Nevada non-profit
                                                 18   corporation; RED ROCK FINANCIAL
                                                      SERVICES, LLC, a Delaware limited-liability
                                                 19   company,

                                                 20                          Defendants.

                                                 21            Plaintiffs HSBC Bank USA, National Association at Trustee for Nomura Asset

                                                 22   Acceptance Corporation, Mortgage Pass-Through Certificates, Series 2005-AP2 (“HSBC”), and

                                                 23   Defendants Thunder Properties Inc. (“Thunder”), Red Rock Financial Services, LLC (“Red

                                                 24   Rock”), and Eagle Canyon Association (the “HOA” and together with Plaintiffs, Red Rock, and

                                                 25   Thunder, the “Parties”), stipulate and agree that an order may be entered dismissing this action,

                                                 26   and each and all of the claims and causes of action asserted herein, with prejudice, with each party

                                                 27   to bear their own attorneys’ fees and costs.

                                                 28

                                                      4814-6553-8425
                                                  1            The Parties stipulate and agree that this Stipulation resolves, in their entirety, the Parties’
                                                  2   claims, causes of action, allegations, complaints, and/or grievances related to and/or arising out of
                                                  3   the above-captioned litigation, whether known or unknown, including, without limitation, any and
                                                  4   all claims for attorneys’ fees or costs, experts’ fees or costs, or consultants’ fees or costs.
                                                  5        Dated: November 9, 2018                            Dated: November 9, 2018

                                                  6        SNELL & WILMER L.L.P.                              LIPSON NEILSON, P.C.

                                                  7   By: /s/Nathan G. Kanute                             By: /s/ Megan H. Hummel (with permission)
                                                          John S. Delikanakis (NV Bar No. 5928)              Kaleb D. Anderson (NV Bar No. 7582)
                                                  8                                                          Megan H. Hummel (NV Bar No. 12404)
                                                          Nathan G. Kanute (NV Bar No. 12413)
                                                  9       50 West Liberty Street, Suite 510                  9900 Covington Cross Drive, Suite 120
                                                          Reno, Nevada 89501-1961                            Las Vegas, NV 89144
                                                 10       Attorneys for Plaintiff                            Attorneys for Eagle Canyon Association

                                                 11

                                                 12        Dated: November 9, 2018                            Dated: November 9, 2018
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13        KOCH & SCOW, LLC                                   ROGER P. CROTEAU & ASSOCIATES,
                                                                                                              LTD.
                  Reno, Nevada 89501
                     LAW OFFICES




                                                 14
                      775-785-5440




                                                      By: /s/ Steven B. Scow (with permission)
                          L.L.P.




                                                          David R. Koch (NV Bar No. 8830)                 By: /s/ Timothy E. Rhoda (with permission)
                                                 15       Steven B. Scow (NV Bar No. 9906)                   Roger P. Croteau (NV Bar No. 4958)
                                                 16       Brody B. Wight (NV Bar No. 13615)                  Timothy E. Rhoda (NV Bar No. 7878)
                                                          11500 South Eastern Avenue, Suite 210              9120 West Post Road, Suite 100
                                                 17       Henderson, Nevada 89052                            Las Vegas, Nevada 89148
                                                          Attorney for Red Rock Financial                    Attorney for Thunder Properties Inc.
                                                 18       Services, LLC
                                                 19

                                                 20

                                                 21

                                                 22            IT IS SO ORDERED
                                                 23

                                                 24   Date: ___________
                                                            November 13,____, 2018.
                                                                          2018.
                                                 25                                                           DISTRICT COURT JUDGE

                                                 26

                                                 27

                                                 28

                                                      4814-6553-8425
                                                                                                        -2-
